                     Case 1:20-cv-03010-APM Document 71 Filed 12/14/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of ________


          UNITED STATES OF AMERICA et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03010-APM
                        GOOGLE LLC                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant GOOGLE LLC                                                                                          .


Date:          12/14/2020                                                              s/ Susan A. Creighton
                                                                                          Attorney’s signature


                                                                               Susan A. Creighton (Bar No.: 978486)
                                                                                     Printed name and bar number
                                                                         WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                               1700 K Street, NW, Fifth Floor
                                                                                  Washington, DC 20006

                                                                                                Address

                                                                                       screighton@wsgr.com
                                                                                            E-mail address

                                                                                          (202) 973-8800
                                                                                          Telephone number

                                                                                          (202) 973-8899
                                                                                             FAX number
